Mr. Justice Wilkin delivered the opinion of the Court; This is an appeal from a decree of the circuit court of St. Glair county, rendered in pursuance of the remanding order of this court in the case of Orthwein v. Thomas et al. 127 Ill. 554. After the cause was re-instated in the circuit court, Orthwein filed a supplemental cross-bill, setting up that since the filing of his original cross-bill, in which he alleged that the undivided two thirty-fifths of the premises in controversy were still owned by the heirs of Susannah Osborn, deceased, or others claiming under them, he had, by purchase, become the owner of said interests, thereby becoming the owner of the whole of said real estate in fee, and prayed that upon a final hearing the court would, by its decree, establish the title to said premises in him. To this supplemental bill the village of Brooklyn filed its answer, denying the sources of title through which the complainant therein "claimed to have acquired the title to said two thirty-fifths, and denying that he was the owner of the whole of said premises and entitled to the relief therein prayed. On a hearing the decree of the circuit court was in conformity with the prayer of said supplemental cross-bill, from which the village appeals. It appears that prior to the filing of said supplemental bill the village had placed on file in the circuit court an amended ■answer to the original cross-hill, which, on motion of Orthwein, the court ordered stricken from the files, and that action of the court is one of the grounds upon which a reversal of the •decree below is here urged. The only object of the amended answer was to again put in issue the title of the premises in ■question as between the village and the heirs of Susannah Osborn or their grantees, and that on grounds which, if tenable at all, existed at the time of the former hearing in the •circuit court of St. Clair county, and hence at the time of the decision of this court reported in Vol. 127, supra. It did not pretend to set up any matter occurring since the order of remandment therein made. It is also assigned for error that the cross-bill, as originally filed, shows no grounds for relief in a court of equity, and that both it and the supplemental cross-bill should have been -dismissed as to the said village. Each of these grounds of reversal is urged upon the theory that notwithstanding our former decision it was the duty of the circuit court, on the remandment of the case, to allow the parties to re-try the question as to whether Susannah Osborn was the true source of title to the premises. In passing upon the record before us when that decision was made, we said: “Appellant (Orthwein) •claims to be the owner in fee of thirty-three thirty-fifths of the premises in controversy, by a chain of conveyances from the ■children and descendants of the children of Susannah Osborn. That the conveyances relied upon had the effect of vesting in ■appellant the fractional interest, if any they had, of such of the heirs of Susannah 0shorn as conveyed to him or his grantors in the premises in controversy, 'is not denied; but it is insisted on behalf of the village of Brooklyn, that appellant is not entitled to the relief prayed for in his cross-bill, because, first, Thomas Osborn was the owner in fee of survey No. 764; and second, if Thomas Osborn was not such owner, any claim based upon the title of Susannah Osborn is barred by lapse of time and by estoppel.” Our decision on that controversy ■was, that Susannah Osborn, and not Thomas, was the owner in fee of said survey; that the title thereto was vested in her heirs and their grantees, by whom nothing had been suffered •or done, up to that time, whereby that title had been divested, hence the only purpose in remanding the case was to enable the parties claiming title from those heirs, to have their respective interests determined and partition of the premises made accordingly. The remanding order expressly so states, :and it authorized the court below to permit amendments to the pleadings and new parties to be made for that .purpose only. We said in Hollowbush v. McConnel et al. 12 Ill. 203: “There is no mode provided by law, except it be upon a rehearing, whereby the final decision of a case in this court can be reversed or set aside at a subsequent term. There must be an ■end of litigation somewhere, and there would be none if parties were at liberty, after a case had received the final determination of the court of last resort, to litigate the same matter anew, and bring it again and again before the court for its decision.” And again in Ogden v. Larrabee, Admr. 70 Ill. 513: “In every case to which our attention has been directed, where ■& second writ of error or appeal has been allowed, it was where the merits of the entire case had not been decided, or for something occurring after the mandate.” See, also, Kingsbury v. Buckner, 70 Ill. 514; Wadhams v. Gay, 83 id. 250; Walker v. Doane, 108 id. 236. Even where a case is remanded gener.-ally by a court of review, it is not again open in the lower •court as to those questions presented by the record and decided by the court of review. Hook v. Richeson et al. 115 Ill. 443; Gage et al. v. Stokes et al. 125 id. 40. By the rule announced in the foregoing decisions,—and we know of no exception to it,—the determination of the questions raised on the former hearing in this court affecting the .title to said premises, and the directions to the circuit court as to further proceedings therein, are final and conclusive upon all parties then before the court, and unless the village of Brooklyn could show some new source of title to the premises or some part thereof, it had no standing in the circuit court under said order of remandment. This it is not claimed it could or in any manner offered to do. It prolonged the litigation after that time without showing that it had any interest in the result. It can not therefore claim that it was injured' by errors committed by said circuit court, even if errors were committed. Neither can it complain that it was required to pay costs by the decree below, for the reason that it without justification resisted the granting of that decree. Other questions raised, in our view of the case as hereinbefore expressed, are unimportant, and need not be specifically noticed. They are questions which, inasmuch as appellant has no title or interest in the premises, do not concern it. The decree of the circuit court is affirmed. Decree affirmed.